Case: 17-11482   Date Filed: 09/08/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11482
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:11-cr-20796-DLG-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTON LEMAR DAMES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 8, 2017)

Before JULIE CARNES, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 17-11482       Date Filed: 09/08/2017       Page: 2 of 4


      Anton Dames appeals the district court’s dismissal of three post-conviction

motions that: (1) requested the production of Brady 1 evidence and statements of

witnesses who would not be called at trial; and (2) argued that (a) the government

had not disclosed all Brady material before trial, (b) the government violated his

Fourth, Fifth, and Sixth Amendment rights by wrongfully arresting and illegally

prosecuting him, (c) the government failed to call a confidential informant as a

witness at his trial, in violation of the Confrontation Clause, (d) his trial attorney

had conspired with law enforcement and the confidential informant to falsely arrest

and convict him, and (e) his trial attorney represented the confidential informant in

the state case in which the informant cooperated in an attempt to reduce his own

sentence. The district court dismissed the case for lack of jurisdiction as a

successive motion under 28 U.S.C. § 2255.

      We review questions concerning jurisdiction de novo. Williams v. Chatman,

510 F.3d 1290, 1293 (11th Cir. 2007). “Appellate courts have a responsibility to

examine the subject matter jurisdiction of the district courts in actions that they

review.” United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008) (internal

quotation omitted). “The burden for establishing federal subject matter jurisdiction

rests with the party bringing the claim.” Sweet Pea Marine, Ltd. v. APJ Marine,

Inc., 411 F.3d 1242, 1247 (11th. Cir. 2005) (citation omitted).


      1
          Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).
                                               2
              Case: 17-11482     Date Filed: 09/08/2017   Page: 3 of 4


      A prisoner in federal custody may file a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255, claiming the right to be released

upon the ground that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack. 28 U.S.C. § 2255(a). A second

or successive motion must be certified as provided in 28 U.S.C. § 2244 by a panel

of the appropriate court of appeals. 28 U.S.C. § 2255(h). This certification must

be obtained before the second or successive motion is filed in the district court. 28

U.S.C. § 2244(b)(3)(A). A district court does not have jurisdiction to entertain an

unauthorized second or successive § 2255 motion. Farris v. United States, 333
F.3d 1211, 1216 (11th Cir. 2003).

      Dames has failed to identify a procedural vehicle that would allow him to

raise these claims at this time. We agree with the government that the most

appropriate vehicle would be a § 2255 motion. See 28 U.S.C. § 2255(a). However,

Dames previously filed a § 2255 motion in 2014. Since Dames has neither sought

nor received permission of this Court to file a successive § 2255 motion, § 2255 is

not an appropriate vehicle through which Dames can bring his claims. See 28

U.S.C. § 2244(b); § 2255(h).




                                          3
              Case: 17-11482        Date Filed: 09/08/2017   Page: 4 of 4


      To the extent that Dames requests the production of documents, he has

provided no jurisdictional vehicle under which to make that request. To the extent

he challenges his sentences, his motions are unauthorized successive § 2255

motions, and the district court lacked jurisdiction to review them. Accordingly, the

judgment of the district court is


      AFFIRMED.




                                            4